--------------------------------------------------------------------------------

      Exhibit 10.20


AMENDMENT TO THE
ENERGY SERVICE COMPANY, INC.
1993 INCENTIVE PLAN

  This Amendment is effective the 1st day of January, 2003, by ENSCO
International Incorporated, having its principal office in Dallas, Texas
(hereinafter referred to as the "Company").   WITNESSETH:   WHEREAS, the Company
adopted the ENSCO Incentive Plan effective as of August 10, 1993 (which as
previously amended and restated is referred to herein as the "Plan");   WHEREAS,
the Company now desires to adopt this Amendment to the Plan in order to provide
for the outsourcing of certain Plan administrative functions to a third party;  
NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment to the Plan:  
Article II, Sections 4(a)(2) and (3) of the Plan are hereby amended to read as
follows:  

        "(2)  Upon exercise of an Option, the aggregate purchase price (the
"Exercise Price") for the Shares with respect to which the Option is being
exercised shall be payable to the Company or its designee (i) in cash or by
check payable and acceptable to the Company or its designee or (ii) subject to
the approval of the Committee, by tendering to the Company or its designee
shares of Common Stock owned by the optionee having an aggregate market value as
of the date of exercise and tender that is not greater than the Exercise Price
for the Shares with respect to which the Option is being exercised and by paying
any remaining amount of the Exercise Price as provided in (i) above; provided,
however, the Committee may, upon confirming that the optionee owns the number of
additional shares of Common Stock being tendered, authorize the issuance of a
new certificate for the number of Shares being acquired pursuant to the exercise
of the Option less the number of shares of Common Stock being tendered upon the
exercise and return to the optionee (or not require surrender of) the
certificate for the shares of Common Stock being tendered upon the exercise.
Payment instruments will be received subject to collection.

        "(3)  For the purposes hereof, fair market value shall be the composite
ticker tape price per share at which the Common Stock is traded on the American
Stock Exchange, or other national securities exchange on the date of
determination or, if the Common Stock is not traded on said date, the composite
ticker tape price on the nearest preceding date. If at any time the Common Stock
is not traded on the American Stock Exchange or another national securities
exchange, the fair market value per share of Common Stock shall be the composite
ticker tape price per share if the Common Stock is traded in the
over-the-counter market. If the Common Stock is not traded on an exchange or in
the over-the-counter market, the fair market value per share of Common Stock
shall be the value determined in accordance with such fair and reasonable means
as the Board or the Committee shall specify."  

  Article II, Section 4(g) of the Plan is hereby amended to read as follows:  

        "(g)   Disqualifying Dispositions. The option agreement evidencing any
incentive stock options granted under this Plan shall provide that if the
optionee makes a disposition, within the meaning of Section 425(c) of the Code
and regulations promulgated thereunder, of any Share or Shares issued to him
pursuant to this exercise of the incentive stock option within the two-year
period commencing on the day after the Date of Grant of such Option or within
the one-year period commencing on the day after the date of transfer of the
share or shares to him pursuant to the exercise of such Option, he shall, within
10 days of such disposition, notify the Company or its designee thereof and
immediately deliver to the Company or its designee any amount of federal income
tax withholding required by law."  

  Article II, Section 6(a)(2) of the Plan is hereby amended to read as follows:
 

        (2)  That such right of relinquishment may be exercised only upon
receipt by the Secretary of the Company or his or her designee of a written
notice of such relinquishment which shall be dated the date of election to make
such relinquishment; and that, for the purposes of the Plan, such date of
election shall be deemed to be the date when such notice is sent by registered
or certified mail, if by mail, or when receipt is acknowledged by the Company,
if mailed by other than registered or certified mail, or if delivered by hand or
by any telegraphic communications equipment of the sender or otherwise
delivered, provided that, in the event the method just described for determining
such date of election shall not be or remain consistent with provisions of
Section 16(b) of the Securities Exchange Act of 1934 ("Exchange Act") or the
rules and regulations adopted by the Securities and Exchange Commission
thereunder, as presently existing or as may be hereafter amended, which exempt
from the operation of said Section 16(b) in whole or in part any such
relinquishment transaction, then such date of election shall be determined by
such other method consistent with Section 16(b) or such rules or regulations as
the Committee shall in its discretion select and apply;"  

  Article II, Section 7 of the Plan is hereby amended to read as follows:  

        "7.  Use of Proceeds.The proceeds received by the Company or its
designee from the sale of Common Stock pursuant to the exercise of Options
granted hereunder shall be added to the Company's general funds and used for
general corporate purposes."  

  Article V, Section 4 of the Plan is hereby amended to read as follows:  

        "4.  Income Tax Withholding.  

        (a)  Grant of Right. The Board or Committee may, in its sole discretion,
grant to a Participant the right (the "Withholding Right") to satisfy, in whole
or in part, any obligation of the Participant to pay to the Company or its
designee any amount required to be withheld by the Company under applicable
federal and/or state income tax laws ("Tax Laws") as a result of the exercise of
an Option or with respect to a Grant, by electing to require that the Company or
its designee upon any exercise of the option or taxable event with respect to a
Grant withhold from the Shares issuable to the Participant upon the exercise of
the Option or from the Shares issued pursuant to the Grant, that number of full
Shares having a fair market value which does not exceed the Designated Amount to
be withheld. In the event that Shares having a fair market value less than the
Designated Amount are withheld, the Participant shall pay the remaining balance
of the Designated Amount in cash or by check payable and acceptable to the
Company or its designee. Payment instruments will be received subject to
collection. The "Designated Amount" shall be an amount specified by the
Participant which shall either be (i) the minimum amount required to be withheld
under applicable Tax Laws or (ii) an amount equal to the maximum tax rate
applicable under Tax Laws in respect of such exercise or taxable event. The
Withholding Right may be granted with respect to all or any portion of the
Shares subject to an Option or Grant.  

        (b)  Election to Have Shares Withheld. If the Board or Committee grants
to a Participant a Withholding Right with respect to an Option or Grant, the
Participant shall, subject to the terms and conditions set forth below and the
terms and conditions set forth in the related stock option agreement or stock
grant agreement (including the provisions thereof relating to the election and
exercise of the Withholding Right), have the right at any time thereafter to
elect to require that the Company or its designee withhold Shares upon exercise
of the Option or taxable event with respect to a Grant, or any portion thereof,
to which the Withholding Right relates; and such election may, subject to such
procedures and limitations as the Board or Committee may adopt, relate to all or
any portion of the Withholding Right granted to the Participant. Any election by
a Participant to have Shares withheld upon any exercise of an Option or taxable
event with respect to a Grant shall be subject to the conditions and limitations
set forth in the related stock option agreement or stock grant agreement and, as
applicable, the conditions and limitations set forth in paragraph 4(b)(1) below.
 

        (1)  Any election pursuant to this paragraph 4(b) shall be subject to
the following conditions and limitations:  

              (A)  the election may only be made by delivery by the Participant
of written notice of such election to the Board or Committee or the Company's
designee on or prior to the date that the amount of tax to be withheld is, under
applicable federal, state or local income tax laws, fixed and determined by the
Company (the "Tax Date");  

              (B)  the election once made shall be irrevocable; and  

              (C)  the Board or Committee shall have the right and power, in its
sole and absolute discretion, with or without cause or reason therefor, to
disapprove the election.  

  (c)  Mandatory Withholding For Section 16 Persons. Notwithstanding the
foregoing provisions of this Section 4, if on the date of an event giving rise
to a tax withholding obligation on the part of the Company or its designee in
connection with a Participant's exercise of an Option or with respect to a
Grant, such Participant is or will be a director or officer of the Company
within the meaning of Section 16 of the Exchange Act, then such tax withholding
shall be automatically effectuated by the Company or its designee withholding
that number of full Shares having a fair market value which is as close to but
does not exceed an amount (the "Withholding Amount") equal to the maximum tax
rate applicable under Tax Laws in respect of such exercise or taxable event. In
the event that Shares having a fair market value less than the Withholding
Amount are withheld, the Participant shall pay the remaining balance of the
Withholding Amount in cash or by check payable and acceptable to the Company.
Payment instruments will be received subject to collection."  

  IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Amendment to be executed effective the date first
above written.

ENSCO INTERNATIONAL INCORPORATED

By:                                 

Its:                                 

 

--------------------------------------------------------------------------------